DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 02/11/22 and 01/11/22. 
Election
2)	Acknowledgment is made of Applicants’ election filed 10/21/22 in response to the restriction and species election requirement mailed 08/23/22. Applicants have elected invention I. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. M.P.E.P § 818.03(a). Applicants have further elected, with traverse, the polypeptide species comprising FimH lectin domain comprising tyrosine (Y) at the position that corresponds to position 71 in SEQ ID NO: 1, i.e., the F71Y single mutant. Applicants’ traversal is on the grounds that although the different species have different structures and are patentably distinct, it would not require an undue search to examine the different species. Applicants contend that species (a) and (b) provide for presence of tyrosine or tryptophan at the position that corresponds to position 71 in SEQ ID NO: 1 and species (c) through (e) provide for further descriptions, for which it would not require an undue search burden.
Applicants’ arguments have been carefully considered. Upon further consideration, the examination has been extended to the polypeptide species comprising a FimH lectin domain comprising tryptophan (W) at the position that corresponds to position 71 in SEQ ID NO: 1. The various other polypeptide species are structurally divergent because of more than one amino acid substitution(s) therein and/or additional antigen element(s). The recited up to 10% sequence non-identity permits a vast number of structurally diverse variants, homologs, fragments and derivatives imposing a serious patent and non-patent literature search burden and CPC and non-CPC search burden as well as examination burden at least under 35 U.S.C § 112(a), § 102, § 103, and double patenting. For the reasons delineated above, the species election requirement as set forth, except for the extra 71W-containing polypeptide species currently also examined, is maintained and is hereby made FINAL.
Status of Claims
3)	Claims 3, 5, 6, 8-10 and 12-16 have been amended via the amendment filed 01/11/22. 
New claims 17-20 have been added via the amendment filed 01/11/22.
Claims 1-20 are pending.		 
	The examination has been extended to the polypeptide species comprising tryptophan (W) at the position that corresponds to position 71 in SEQ ID NO: 1. 
	Claims 3-5, 7, 8, 10-12, 14-18 and 20 are withdrawn from consideration as being directed to a non-elected invention or species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 2, 6, 9, 13 and 19 are examined on the merits.   
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 01/192/212.
Information Disclosure Statements
5)	Acknowledgment is made of two of Applicants’ Information Disclosure Statements filed 10/26/22. The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 01/11/22. 
Priority
7)	The instant AIA  application, filed 01/11/2022, claims priority to the European application 21151126.6 filed 01/12/2021. A certified copy of the foreign priority document is of record.
Objection(s) to Specification
8)	The instant specification is objected to for the following reasons: 
	(a)	The instant specification incorporates subject matter into the patent application by reference to a ‘http’ hyperlink. For example, see line 17 of page 27 of the substitute specification. However, attempts to incorporate subject matter into the patent application by reference to an active hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference.  See MPEP 608.01. Such embedded active hyperlinks and/or other forms of browser-executable code therefore require deletion or replacement with the phrase --hypertext transfer protocol--. MPEP § 608.01. 
	(b)	The use of trademark recitations has been noted in this application. For example, see ‘Tween-20’ in the sentence bridging pages 29 and 30r. Each trademark recitation must be CAPITALIZED. Although the use of trademarks is permissible in patent applications, the propriety nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification and make necessary changes wherever trademark recitations appear.  
Rejection under 35 U.S.C § 101
9)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

10)	Claims 1, 2 and 13 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon an analysis with respect to the claims as a whole, the claims do not recite something significantly different than a judicial exception.   
	Claims 1 and 2 claim a polypeptide comprising a FimH lectin domain comprising tyrosine (Y) or tryptophan (W) at the position that corresponds to position 71 in SEQ ID NO: 1. Claim 13 claims a pharmaceutical composition comprising a polypeptide according to claim 1. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). A polypeptide comprising a FimH lectin domain comprising, for example, tyrosine at the position that corresponds to position 71 in SEQ ID NO: 1 is a polypeptide that exists naturally in certain strains of Escherichia coli such as O157:H7 or is produced naturally by such a strain. See the sequence set forth below wherein tyrosine (Y) at the position that corresponds to position 71 in SEQ ID NO: 1 is underlined in bold:
F85725
probable adhesin, FimH type protein Z2206 [imported] - Escherichia coli (strain O157:H7, substrain EDL933)
C; Species: Escherichia coli
C; Date: 16-Feb-2001 #sequence_revision 16-Feb-2001 #text_change 09-Jul-2004
C; Accession: F85725
R; Perna, N.T.; Plunkett III, G.; Burland, V.; Mau, B.; Glasner, J.D.; Rose, D.J.; Mayhew, G.F.; Evans, P.S.; Gregor, J.; Kirkpatrick, H.A.; Posfai, G.; Hackett, J.; Klink, S.; Boutin, A.; Shao, Y.; Miller, L.; Grotbeck, E.J.; Davis, N.W.; Lim, A.; Dimalanta, E.; Potamousis, K.; Apodaca, J.; Anantharaman, T.S.; Lin, J.; Yen, G.; Schwartz, D.C.; Welch, R.A.; Blattner, F.R. Nature 409, 529-533, 2001
A; Title: Genome sequence of enterohemorrhagic Escherichia coli O157:H7.
A; Reference number: A85480; MUID:21074935; PMID:11206551
A; Accession: F85725
A; Status: preliminary
A; Molecule type: DNA
A; Residues: 1-304 <STO>
A; Cross-references: UNIPROT:Q8XAX2; UNIPARC:UPI00000D0669; GB:AE005174;  NID:g12515169; PIDN:AAG56266.1; GSPDB:GN00145; UWGP:Z2206
A; Experimental source: strain O157:H7, substrain EDL933
C; Genetics:
A; Gene: Z2206
C; Superfamily: fimbrial protein fimH

Query Match 41.4%; Score 346; DB 2; Length 304; Best Local Similarity 44.7%;  
Matches 72; Conservative 29; Mismatches 56; Indels 4; Gaps 3.

Qy          1 FACKTANGTAIPIGGGSANVYVNLAPAVNVGQNLVVDLSTQIFCHNDYPETI-TDYVTLQ 59
              |:|    |::  || |: :||||| | :  |||||||||  | | |||     ||:: | 
Db         25 FSCNVDGGSS--IGAGTTSVYVNLDPVIQPGQNLVVDLSQHISCWNDYGGWYDTDHINLV 82

Qy         60 RGSAYGGVLSNYSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVA 119
              :|||: | | :| |:: ::  :|||| |: |  :    :|  | |: ||:||| :|||| 
Db         83 QGSAFAGSLQSYKGSLYWNNVTYPFPLTTNTNVLDIGDKTPMPLPLKLYITPVGAAGGVV 142

Qy        120 IKAGSLIAVLILRQTNNYNS-DDFQFVWNIYANNDVVVPTG 159
              |||| :|| : : :     | :   | ||| :|| ||:|||
Db        143 IKAGEVIARIHMYKIATLGSGNPRNFTWNIISNNSVVMPTG 183

The composition claimed in claim 13 comprises said polypeptide with no other element that changes the naturally occurring polypeptide in any markedly significant way. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed polypeptide or the composition comprising the polypeptide does not display markedly different characteristics compared to the naturally occurring elements or counterparts. The claims include a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state and therefore the claims are directed to an exception (Step 2A, Prong 1: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring microorganisms and other substances found in or derived therefrom, or from nature. The claims as a whole do not do not recite additional steps or elements that integrate the recited judicial exception into a practical application of the exception (Step 2A, Prong 2: NO). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: NO). Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
11)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

12)	Claims 1, 2, 6, 9 and 13 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.   
The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). An analysis of the breadth of the instant claims is set forth herein below.
	Instant claim 1 is representative of the claimed invention. Claim 1 is directed to a polypeptide comprising a FimH lectin domain comprising tyrosine (Y) or tryptophan (W) at the position that corresponds to position 71 in SEQ ID NO: 1. Said polypeptide comprising ‘a FimH lectin domain’ has no source limit and structure limit in that it is not required to be SEQ ID NO: 1, but is only required to be a polypeptide comprising said domain and the recited amino acid at the position that corresponds to position 71 in SEQ ID NO: 1. The elected and examined polypeptide species has tyrosine (Y) or tryptophan (W) at the position that corresponds to position F71 in SEQ ID NO: 1. While the FimH-containing polypeptide of the new dependent claim 19 is required to comprise SEQ ID NO: 1, wherein the phenylalanine at position 71 is substituted by tyrosine, the polypeptide of claims 1, 2 and 13 represents a huge genus encompassing polypeptide species of unlimited source, length and structure except for F71V or F71W. Such a genus encompasses polypeptide variants, mutants, homologs and truncated species of variable structure. While the polypeptide comprising the FimH lectin domain of the dependent claim 9 is a full length FimH having at least 90% sequence identity (i.e., up to 10% non-identity) with SEQ ID NO: 2, the polypeptide comprising the FimH lectin domain of the dependent claim 6 has an amino acid sequence having at least 90% sequence identity (i.e., up to 10% non-identity) with SEQ ID NO: 1. Each represents a large genus encompassing species of variable structure including variant species having substitutions, insertions, point mutations, additions, deletions and combinations of said modifications anywhere along the length therein except at F71. As is evident from the dependent claim 15, the claimed polypeptide species of variable divergent structure including the one comprising F71W are required to have the functional capacity to prevent or treat a urinary tract infection caused by E. coli in a subject upon its administration to the subject. As is evident from the dependent claim 14, the claimed polypeptide species of variable divergent structure including the one comprising F71W are required to have the functional capacity to induce an immune response against any bacterium of the entire big family of Enterobacteriaceae in a subject upon its administration to the subject. The as-filed specification intends similar prophylactic and therapeutic applications for the claimed polypeptide and its composition. However, at the time of invention, Applicants were not in possession of the full breadth of the variable genus identified supra and the full scope of the invention as claimed. Applicants have not described the claimed genus such that the specification might reasonably convey to a skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 	 
	Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, method of making the claimed invention, level of skill and knowledge in the art, and predictability in the art. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). Sufficient description to show possession of a genus may be achieved by means of description of a substantial number of the members or species of the recited genus, or alternatively describe a representative member of the recited genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would allow the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession of the claimed invention. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of truncated polypeptides species and polypeptide variant species falling within the claimed genus along with correlating their structure to the requisite functional capacities to prevent or treat a urinary tract infection caused by E. coli in a subject and the functional capacity to induce an immune response against any bacterium of the entire family of Enterobacteriaceae in a subject upon its administration to the subject. Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. A ‘representative number of species’ means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, as in the instant case, due to the structural variability, one must describe a sufficient number and variety of species to reflect the variation within the genus along with a correlation to the requisite function(s).  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when .... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
	To satisfy the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of the various polypeptide fragment and variant species encompassed within the scope of the claims and their functions as identified supra. In the instant case, a structure-function correlation is lacking for a representative number and variety of fragment and variant species encompassed within the huge variable genus claimed in claims 1, 2 and 13 and for the up to 10% non-identical polypeptide variant species within the large variable genus claimed in claims 6 and 9 and therefore within the broad scope of the claims, each species having the F71Y or F71W substitution therein and concurrently retaining the functional integrity of SEQ ID NO: 1 or SEQ ID NO: 2. A sufficient number and variety of structurally divergent polypeptide fragment and variant species representative of the entire claimed genus, each prophylactically and therapeutically functional as intended within the entire genus are not described. A skilled artisan cannot envision the contemplated amino acid sequence possibilities encompassed within the scope of the instant claims. 
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  The state of the art at the time of the invention documents unpredictability associated with amino acid modifications within a protein. For example, Skolnick et al. Trends in Biotechnology, 18: 34-39, 2000 (of record) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins. See abstract and ‘Sequence-based approaches to function prediction’ on page 34. Skolnick et al. teach that even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to function of the structurally related protein.  See in particular abstract and Box 2.  With regard to the structure-function relationship of an encoded amino acid sequence in general, Rudinger J. In: Peptide Hormones. (Ed) JA Parsons, University Park Press, pages 1-7, 1976 (of record) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’. See page 6 of Rudinger  Rudinger further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences, or even in different positions of the same sequence.  See page 3 of Rudinger. Furthermore, the art recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined. See Greenspan et al. Nature Biotechnology 17: 936-937, 1999 (of record). Even with regard to conservative amino acid substitutions, Lazar et al. Mol. Cellular Biol. 8: 1247-1252, 1988 (of record) demonstrated that a substitution of the Leucine residue with a conservative amino acid residue such as, Isoleucine or Histidine, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251.  With up to 10% sequence non-identity permitted, there is no predictability that the claimed polypeptide variant species would retain the conformational integrity and the immunospecificity of SEQ ID NO: 1 or 2 such that they retain the requisite or intended functions. There is no evidence of correlation of the structure of the claimed F71W mutant of the FimH polypeptide with the therapeutic and prophylactic functions identified supra. This is important because particularly with regard to the FimH polypeptide, the art recognizes that the retention of functional activity of FimH mutants or their specific binding to an anti-FimH antibody is not predictable. For instance, US 20210221856 A1 documented that although mutated FimH lectin domains have been previously described, it was quite surprising that the FimHQ133K mutant was not recognized by the functional mAb475 indicating integrity issues of the binding pocket. See 1st full paragraph under ‘Results’ of Example 4 of US 20210221856 A1. Furthermore, the art recognizes that any mutation within the amino acid of the MBP of FimH results in the abrogation of the adhesin function. Any mutation in the tyrosine gate amino acids may lead to the loss of affinity with mannosylated molecules by FimH. See the last full sentence of page 5 of 16 and the sentence bridging the pages 5 of 16 and 6 of 16 of Sarshar et al. Antibiotics 9: 397: pages 1 of 16-16 of 16, 2009. 
	MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 U.S.C § 112(a) is severable from its enablement provision. Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The specific description or guidance, not general description or guidance is needed.  A mere idea or unsubstantiated function is insufficient for written description; characterization of a representative number and variety of species in an unpredictable art, with their precise structure correlated with the requisite functional ability to treat or prevent a urinary tract infection due to E. coli in a generic subject and the functional capacity to induce an immune response against any bacterium of the entire family of Enterobacteriaceae in a subject upon its administration to the subject is required in order to claim the broad genus.  The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification ....” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349. We have held that “a sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568–69). Clearly, the instant specification does not describe the claimed invention in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant genus and the full scope of the claimed invention at the time of filing.  Instant claims do not meet the provision of 35 U.S.C § 112(a).
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
13) 	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
14)	Claim 2, 6, 9, 13 and 19 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  	   
	(a)	Claims 2, 6 and 9 are indefinite for lacking sufficient antecedence in the limitation “A polypeptide according to claim ….”.  For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --The polypeptide according to claim .…--..
	(b)	Claim 13 is indefinite for lacking sufficient antecedence in the limitation “a polypeptide according to claim 1”. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the polypeptide according to claim 1--.
	(c)	Claims 2, 6, 9, 13 and 19, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  

Rejection(s) under 35 U.S.C § 102
15)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

16)	Claims 1, 2 and 13 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Steyaert et al. (WO 2021123360 A1).  
Steyaert et al. disclosed a purified recombinant FmlH lectin polypeptide of SEQ ID NO: 29 (CA17337) comprising tyrosine (Y) at the position that corresponds to position 71 in the instantly recited SEQ ID NO: 1, a fusion protein comprising the same, and a composition comprising the same in a buffer.  See line 5 of page 77; and Examples 21 and 22 including lines 20-30 of page 67. 
BJN98059
ID   BJN98059 standard; protein; 415 AA.
AC   BJN98059
DT   05-AUG-2021  (first entry)
DE   FmlH lectin-mCherry-His fusion protein (CA17337), SEQ 29.
KW   FmlH lectin; drug discovery; fusion protein;
KW   immunoaffinity chromatography; immunoaffinity purification; mCherry;
KW   mass spectrometry; protein detection; protein interaction;
KW   protein purification; protein structure; proteomics;
KW   red fluorescent protein.
OS   Escherichia coli.
OS   Discosoma sp.
OS   Chimeric.
PN   WO 2021123360-A1.
PD   24-JUN-2021.						
PF   18-DEC-2020; 2020WO-EP087291.
PR   20-DEC-2019; 2019EP-00219043.	
PA   (VIBV ) VIB VZW.
PA   (ULBR ) UNIV VRIJE BRUSSEL.
PI   Steyaert J, Pardon E, Wohlkoenig A, Zoegg T, Kalichuk V,
PI   De Keyser P, Fischer B.
DR   WPI; 2021-70366Q/057.
PT   Purifying target protein for protein complex for structural analysis, 
PT   structure-based drug design and drug discovery, involves mixing a first 
PT   protein binding agent specifically binding target protein with a sample 
PT   containing target protein.
PS   Example 21; SEQ ID NO 29; 146pp; English.
CC   The present invention relates to a novel method for purifying a target 
CC   protein for capturing protein complexes thereby facilitating structural, 
CC   biochemical and physicochemical analysis of said target protein. The 
CC   method involves: (a) mixing a first protein binding agent which 
CC   specifically binds to the target protein with a sample containing said 
CC   target protein; (b) adding the mix to a second protein binding agent 
CC   which competes with the first binding agent for binding to the target 
CC   protein and by specifically binding the target protein displaces the 
CC   first binding agent from the target protein; and (c) collecting the 
CC   eluting second protein binding agent bound to the target protein, where 
CC   the second protein binding agent comprises an immunoglobulin single 
CC   variable domain (ISVD) or a functional variant specifically binding the 
CC   target protein. The binding agent is selected from SEQ ID NO: 1-6 (see 
CC   BJN98031-BJN98036), SEQ ID NO: 18-21 (see BJN98048-BJN98051), SEQ ID NO: 
CC   23-24 (see BJN98053-BJN98054) and SEQ ID NO: 26-28 (see BJN98056-
CC   BJN98058). The invention further relates to: (1) a microchip or 
CC   microcolumn which comprises the immobilized first protein binding agent; 
CC   (2) a kit which comprises the first and second protein binding agent, 
CC   where the first protein binding agent is immobilized on a surface and/or 
CC   provided as a microcolumn or microchip; (3) a protein complex which 
CC   comprises the protein binding agent and the target protein; (4) the use 
CC   of the protein complex for structural analysis, structure-based drug 
CC   design and drug discovery, mass-spectrometry analysis, or proteomics;(5)
CC   the use of the protein complex for identification of protein-protein 
CC   complexes involving the target protein; and (6) a method for nanobody-
CC   based displacement or competition-based exchange chromatography, wherein 
CC   a pair of nanobodies compete for binding a target protein for purifying 
CC   the protein of interest. The method is used for purifying the target 
CC   protein for capturing protein complex for structural analysis, structure-
CC   based drug design and drug discovery, mass-spectrometry analysis or 
CC   proteomics.

Query Match 41.4%; Score 346; DB 33; Length 415; Best Local Similarity  44.7%;  
Matches 72; Conservative 29; Mismatches 56; Indels 4; Gaps  3.

Qy          1 FACKTANGTAIPIGGGSANVYVNLAPAVNVGQNLVVDLSTQIFCHNDYPETI-TDYVTLQ 59
              |:|    |::  || |: :||||| | :  |||||||||  | | |||     ||:: | 
Db          1 FSCNVDGGSS--IGAGTTSVYVNLDPVIQPGQNLVVDLSQHISCWNDYGGWYDTDHINLV 58

Qy         60 RGSAYGGVLSNYSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVA 119
              :|||: | | :| |:: ::  :|||| |: |  :    :|  | |: ||:||| :|||| 
Db         59 QGSAFAGSLQSYKGSLYWNNVTYPFPLTTNTNVLDIGDKTPMPLPLKLYITPVGAAGGVV 118

Qy        120 IKAGSLIAVLILRQTNNYNS-DDFQFVWNIYANNDVVVPTG 159
              |||| :|| : : :     | :   | ||| :|| ||:|||
Db        119 IKAGEVIARIHMYKIATLGSGNPRNFTWNIISNNSVVMPTG 159

	Claims 1, 2 and 13 are anticipated by Steyaert et al.
Conclusion
17)	No claims are allowed. Claim 19 is objected to for being dependent from a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

			
November, 2022